Citation Nr: 1414204	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  09-31 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a psychiatric disorder, including PTSD, anxiety disorder, and dysthymia, and if so, whether service connection is warranted.  

2.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disability (TDIU) prior to May 8, 2013.  


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to March 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2009 and April 2011 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran was afforded a Board hearing in September 2013.  Unfortunately, due to technical difficulties, the tape of the hearing was inaudible, and so no hearing transcript was able to be prepared.  The Veteran was notified of this and afforded the opportunity for another Board hearing in December 2013, but declined.  

Of preliminary importance, the Board is cognizant of the decision of the U.S. Court of Appeals for Veterans Claims (Court), in Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

In Clemons, the Court found that the Board erred in not considering the scope of the Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. 

In light of Clemons, and based on the medical evidence of record, the Board has recharacterized the Veteran's claim as one for service connection for a psychiatric disorder, including PTSD, anxiety disorder, and dysthymia.

The issue of TDIU as brought on appeal had simply been entitlement to TDIU.  However, in a February 2014 rating decision found on Virtual VA, a 100 percent combined schedular rating was assigned effective from May 8, 2013.  Accordingly, the issue now before the Board is entitlement to a TDIU prior to May 8, 2013.  The issues of service connection for psychiatric disorder, including PTSD, anxiety disorder, and dysthymia, on its merits, and the issue of entitlement to a TDIU prior to May 8 ,2014, are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Board denied service connection for PTSD in June 1999 and notified the Veteran of its decision at that time.  

2.  Since the final June 1999 Board decision, certain evidence relating to unestablished facts necessary to substantiate the claim which is neither cumulative nor redundant of evidence previously considered has been received to reopen the claims for service connection for psychiatric disability. 


CONCLUSIONS OF LAW

1.  The June 1999 Board decision denying service connection for PTSD is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

2.  The criteria to reopen the claim for service connection for a psychiatric disorder to include PTSD, anxiety disorder, and dysthymia, based on new and material evidence are met.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's claim for service connection for a psychiatric disorder, including PTSD, anxiety disorder, and dysthymia, and remands it to the RO.  Thus, a discussion of VA's duties to notify and assist is not necessary with respect to this issue at this time.  

The issue before the Board involves a claim of entitlement to service connection.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board denied service connection for PTSD in June 1999 and that decision is finial  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  The Board's denial of the claim was on the basis that the Veteran did not participate in combat and did not present evidence that objectively confirmed the occurrence of his claimed service stressors upon which the diagnosis of PTSD was based.  

Claims are to be reopened when new and material evidence is submitted.  38 U.S.C.A. § 5108.  Applicable 38 C.F.R. § 3.156 provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.   

The Court has held that the phrase "raises a reasonable possibility of establishing the claim" must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is not bound by an RO determination that new and material evidence has not been received and makes an independent determination in this regard.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Certain evidence submitted since the Board's June 1999 final denial of service connection for PTSD is sufficient to reopen the claim.  A November 2012 VA psychiatric examination report contains a diagnosis of anxiety disorder and indicates that the Veteran's anxiety (and seems to have intended to indicate that the Veteran's anxiety disorder) appears to have begun after his deployment on the U.S.S. OGDEN, which was during service from May 1992 to November 1992.  Viewed in light of the low threshold for reopening found in Shade, this evidence is new and material.  Accordingly, the Board finds that evidence relating to unestablished facts which are necessary to substantiate the Veteran's claim and which is neither cumulative nor redundant has been received.  In sum, new and material evidence has been received to reopen the claim for service connection for a psychiatric disorder, including PTSD, anxiety disorder, and dysthymia, and so the claim is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Further action will be taken with respect to this claim on remand below.


ORDER

New and material evidence has been received to reopen the claim of service connection for a psychiatric disorder, including PTSD, anxiety disorder, and dysthymia.  To this extent, the appeal is granted, subject to the directives set forth in the following remand section of this decision. 


REMAND

The Veteran seeks service connection for a psychiatric disorder including PTSD, anxiety disorder, and dysthymia, as well as a TDIU prior to May 8, 2013, and he asserted in August 2008 that TDIU is warranted due to his service-connected low back disability.  

The Veteran indicated in May 1995 that he had applied for Social Security benefits, and in June 2006 and July 2008, Social Security Administration made decisions on an apparently later received claim for benefits having to do with back and psychiatric disability.  VA has a duty to assist a claimant with obtaining all relevant records from Social Security Administration.  38 C.F.R. § 3.159 (2013).  This includes the records upon which Social Security Administration relied in rendering its determinations.  Accordingly, all Social Security Administration records should be obtained.  

Next, a July 1994 RO rating decision refers to a May 1994 VA examination report showing a personality disorder.  That examination report is not of record, and attempts to obtain it should be made.  VA medical records are constructively of record and must be obtained.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

Third, in November 2010, the Veteran stated that he had been treated at the Jefferson Barracks VA Medical Center for PTSD, and had participated in group, and that he had been seen there since 1996.  Some Jefferson Barracks VA Medical Center medical records are of record, but attempts to obtain all since 1996 have not been made, and it is unclear that all such relevant records have been obtained.  Accordingly, any additional medical records from the Jefferson Barracks VA Medical Center should be obtained.  Id.

Furthermore, the VA psychiatric examiner who examined the Veteran in November 2012 referred to electronic VA medical records which started in 1997, and to chart review.  Any VA medical records which were considered by the examiner in November 2012 but which are not part of the claims record should be incorporated into it.  

Next, the VA examiner in November 2012 found that the Veteran had dysthymic disorder and anxiety disorder.  Opinions as to whether these are related to the Veteran's service are necessary under 38 C.F.R. § 3.159, as the Veteran had psychiatric symptomatology in service and the examiner in November 2012 appears to have based her opinion regarding anxiety disorder largely on information supplied by the Veteran, whereas there is additional evidence of record to consider for both of these disorders, including early post-service treatment records.  

As for the Veteran's TDIU claim in particular, at the time of the RO's last adjudication of it January 2013, the Veteran had a 50 percent rating for his service-connected low back disability and a 10 percent rating for tinea pedis, resulting in a 60 percent combined rating.  As a consequence of a February 2014 rating decision found on Virtual VA, his 50 percent rating for low back disability was increased to 60 percent, effective from February 13, 2013.  Accordingly, remand is necessary for the RO to consider his TDIU in the first instance in light of the change in his rating.  Before such consideration, however, the Veteran should be afforded a VA examination for an opinion as to whether his service-connected low back disability precluded him from obtaining and retaining all forms of substantially gainful employment prior to May 8, 2013, the date a 100 percent combined schedular rating for service-connected disabilities went into effect based on the February 2014 rating decision found on Virtual VA.  As the Veteran is seeking service connection for a psychiatric disorder and it may be that one will be service-connected effective prior to May 8, 2013, and the Veteran had predicated  Social Security Administration claims on a combination of back and psychiatric disability, an opinion should also be furnished as to whether his low back disability, in combination with psychiatric disability, precluded him from obtaining and retaining all forms of substantially gainful employment prior to May 8, 2013.

Accordingly, the case is REMANDED for the following actions:

1.  Make arrangements to obtain all evidence considered by the Social Security Administration in its consideration of claims which the Veteran filed in approximately 1995 and 2006, as well as any decision based on the 1995 claim; any available May 1994 VA examination reports; all medical records of treatment which the Veteran has received from the Jefferson Barracks VA Medical Center since 1996 which are not of record; and any relevant electronic and other VA medical records from 1997 to present (including chart records referenced in the November 2012 VA examination report) which are not of record.  

2.  The RO should then schedule the Veteran for a VA psychiatric examination to determine the nature and likely etiology of his dysthymia and anxiety disorder.  It is imperative that the claims record be made available to the examiner for review in connection with the examination.  

Based on examination of the Veteran and review of the record, the examiner should then respond to the following:

Is it at least as likely as not (a probability of at least 50 percent) that the Veteran's current anxiety disorder or dysthymia is related to any incident of service?  

A rationale should be provided, to include discussion of the relevant evidence of record, including the early post-service treatment reports. 

If the Veteran fails to report for the examination, the examiner should nevertheless undertake a review of the claims record and respond to the above-posed questions.

3.  The RO should also schedule the Veteran for a VA examination, the purpose of which is for the examiner to render a medical opinion as to whether, prior to May 8, 2013, the Veteran's service-connected low back disability, and alternatively, his low back disability and psychiatric disability combined, precluded him from obtaining and retaining all forms of substantially gainful employment consistent with his education and prior work experience.  It is imperative that the claims record be made available to the examiner for review in connection with the examination.  

A rationale for the opinions should be provided, to include a discussion of the relevant evidence of record and the information found on examination. 

If the Veteran fails to report for the examination, the examiner should nevertheless undertake a review of the claims record and respond to the above-posed questions.

4.  Thereafter, the RO should review the expanded record and determine whether service connection is warranted for a psychiatric disorder, including PTSD, anxiety disorder, and dysthymia, and whether a TDIU is warranted.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


